Citation Nr: 0309095	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  96-27 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral pes 
planus.

3.  Entitlement to service connection for a respiratory 
disability, claimed as a lung disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include ulcers with status post gastrectomy 
syndrome, to include as secondary to PTSD.

5.  Entitlement to service connection for a liver disorder, 
to include residuals of hepatitis.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for combat wounds, to 
include residuals of a shrapnel wound to the right ankle. 

8.  Entitlement to service connection for a lower spine 
condition, to include residuals of a removal of a growth with 
numbness of the right foot and leg.

9.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1995 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied a compensable 
evaluation for pes planus and malaria and denied service 
connection for disabilities of the feet, liver, and lung as 
well as an ulcer and arthritis.  In addition, the RO 
determined that new and material evidence had not been 
submitted to reopen a previously disallowed claim of service 
connection for PTSD.

During the pendency of the appeal, the RO promulgated an 
October 1998 rating action that granted service connection 
for PTSD and assigned a 10 percent disability evaluation 
effective from June 2, 1994, the date of receipt of the 
veteran's claim to reopen.  After perfecting his appeal of 
the June 1995 rating action to the Board, the veteran 
submitted a November 1998 VA Form 21-4138, Statement in 
Support of Claim, whereon he indicated a desire to withdraw 
all of his pending claims except for service connection for a 
lung condition and increased evaluations for PTSD.  

Thereafter, in August 2000, the RO promulgated a rating 
decision that awarded a 30 percent disability evaluation for 
PTSD, effective from June 2, 1994.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, the veteran's claim for a higher rating 
for PTSD remains open.

In addition to his appeal of several claims addressed in the 
June 1995 rating decision, the veteran also appeals a 
December 2000 rating action which denied service connection 
for ulcers, headaches, arthritis, a liver condition, combat 
wounds, and a removal of a growth on the spine.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

Since the issuance of the most recent supplemental statements 
of the case addressing the issues on appeal, the Board chose 
to undertake additional development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2).  In particular, the Board sought 
to obtain medical treatment records.  In this regard, 
additional evidence received as a result of this development 
in the form of VA and private medical treatment records as 
well as records from the Social Security Administration were 
received.  In addition, the Board also determined that 
further examination of the veteran would be probative in 
determining the severity of his pes planus and PTSD as well 
as ascertaining the etiology and date of onset of his claimed 
service-connected gastrointestinal disorder, liver disorder, 
residuals of a combat wound to the right ankle, lower spine 
condition, and headaches.  In this regard, the veteran was 
afforded an April 2003 VA psychiatric examination.  However, 
the evidence does not show that the other examinations 
requested by the Board were completed.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.  Likewise, the Board can no longer attempt to cure 
VCAA deficiencies.  The result is that the RO must review 
evidence developed by the Board and adjudicate the claim 
considering that evidence, as well as evidence previously of 
record.  Of course, the review by the RO may indicate a need 
for further development.  Also, the RO must notify the 
veteran of the applicable provisions of VCAA, including what 
evidence is needed to support the claim, what evidence VA 
will develop, and what evidence the veteran must furnish.  

In light of the foregoing, a Remand is required.  In 
addition, the Board is of the opinion that VA examination of 
the veteran would be probative in ascertaining the etiology 
of his claimed service-connected disabilities and determining 
the severity of his pes planus.  

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded examinations to determine the 
nature, extent, and etiology of any 
gastrointestinal disorder, liver 
disorder, arthritis, lung disorder, right 
ankle disability, lower spine condition, 
and headaches; and to determine the 
nature and extent of his service-
connected bilateral pes planus.  
Examinations by specialists should be 
made were indicated.  All indicated tests 
and studies should be performed.  The 
claims folder and a copy of this remand 
should be sent to the examiners for 
review in conjunction with the 
examination of the veteran.  

With respect to the veteran's claimed 
gastrointestinal disorder, liver 
disorder, arthritis, lung disorder, right 
ankle disability, lower spine condition, 
headaches, and bilateral pes planus the 
examiner should:

1.  Describe any symptomatology 
attributed to each disorder; 
2.  Provide diagnoses for all 
pathology identified concerning each 
claimed disorder; and 
3.  Provide an opinion as to the 
etiology of any diagnosed 
gastrointestinal disorder, liver 
disorder, arthritis, lung disorder, 
right ankle disability, lower spine 
condition, and headache disorder.

With respect to the veteran's claimed 
gastrointestinal disorder and headache 
disorder, the examiner should be asked to 
provide an answer for the following 
questions:

1.  What is the probability that the 
veteran's gastrointestinal disorder 
began during his military service, 
is etiologically due to his PTSD, or 
is aggravated by his PTSD?
2.  What is the probability that any 
headache disorder began during the 
veteran's military service, is 
etiologically due to his PTSD, or is 
aggravated by his PTSD?

With respect to the veteran's pes planus, 
the examiner should note the severity of 
the pes planus for each foot, to include 
the severity of any pronation, tenderness 
of the plantar surfaces of the feet, 
inward displacement or spasm of the tendo 
Achilles on manipulation; the examiner 
should state whether the symptoms are 
improved by orthotic shoes or appliances.  
The examiner should also state whether 
the feet exhibit weakened movement, 
excess fatigability, or incoordination 
and offer an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the feet are used repeatedly over a 
period of time.

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



